 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
    This Employment Agreement (“the Agreement”) is entered into by and between
STAGE STORES, INC., a Nevada corporation (the “Company”), and Andrew Hall, an
individual (the “Executive”), effective as of April 11, 2011 (the "Effective
Date").
 
WITNESSETH:
 
    WHEREAS, the Board of Directors of the Company (the “Board”) desires to
provide for the continued employment of the Executive from and after the
Effective Date, and has determined that it is in the best interests of the
Company to continue the employment of the Executive in the position of President
and Chief Executive Officer (the “Position”), subject to the terms and
conditions of this Agreement; and
 
    WHEREAS, the Executive desires to continue his appointment to the Position,
subject to the terms and conditions set forth in this Agreement.
 
    NOW, THEREFORE, in consideration of the promises and mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
    1.  EMPLOYMENT TERM.  The Company hereby re-appoints the Executive to the
Position, and the Executive hereby accepts such re-appointment and employment
with the Company subject to the terms and conditions set forth in this
Agreement.  Subject to earlier termination in accordance with Section 4 below,
this Agreement shall continue in effect for a period of thirty-six (36) months
commencing from the Effective Date (the “Initial Term”).  Upon the expiration of
the Initial Term or any Renewal Period (as hereafter defined), the term of the
Executive’s employment under this Agreement shall automatically be extended for
an additional thirty-six (36) month period (a “Renewal Period”), subject to
earlier termination in accordance with Section 4 below, unless either the
Company or the Executive notifies the other party in writing at least thirty
(30) days prior to the expiration of the Initial Term or the then current
Renewal Period that the Employment Period (as defined in Section 2) shall not be
extended upon such expiration.
 
    1.1   Failure to Extend by Company.  In the event the Company notifies the
Executive that the Employment Period shall not be extended at the expiration of
the Initial Term or the then current Renewal Period in accordance with Section
1, such failure to extend shall constitute termination of this Agreement by the
Company without Good Cause (as defined in Section 4.2.2), and the Company and
the Executive agree that the Executive shall be entitled to receive the payments
described in Section 4.3.
 
    1.2  Failure to Extend by Executive.  In the event the Executive notifies
the Company that the Employment Period shall not be extended at the expiration
of the Initial Term or the then current Renewal Period in accordance with
Section 1, such failure to extend shall constitute termination of this Agreement
by the Executive
 
 
 

--------------------------------------------------------------------------------

 

without Good Reason (as defined in Section 4.4.3), and the Company and the
Executive agree that the Executive shall be entitled to receive the payments
described in Section 4.5.1
 
2.  POSITION AND DUTIES.  During such time as the Executive is employed with the
Company (the “Employment Period”), the Executive shall serve in the Position and
shall have the normal duties, responsibilities and authority associated with or
related to the Position, subject to the power and authority of the Board of the
Company to expand or limit such duties, responsibilities and authority and to
override actions of the Executive.  The Executive shall report to the
Board.  The Executive shall devote his best efforts and his full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) exclusively to the business and affairs of the
Company and its Subsidiaries (as hereafter defined) and any duty, task or
responsibility assigned or given to the Executive by the Board, the Executive
shall perform these duties and responsibilities to the best of his abilities in
a diligent, trustworthy, businesslike and efficient manner.  As used in this
Agreement, “Subsidiaries” shall mean any entity of which the securities having a
majority of the voting power in electing directors or managers are, at the time
of determination, owned by the Company either directly or through one or more
Subsidiaries.
 
    2.1  Outside Directorships.  In the event the Executive is invited,
solicited or otherwise asked to become a director, advisor or consultant for any
entity or organization of any type or function whatsoever (other than the
Company or its Subsidiaries, or any religious, charitable or civic
organization), the Executive shall notify the Board in writing of the
invitation, the entity or organization extending the invitation and the capacity
to be served by the Executive for the entity or organization.  The Board shall
have the sole power and authority to authorize the Executive to accept the
invitation based on such criteria and standards as the Board may determine, and
the Executive shall not accept the invitation without the Board’s prior written
consent, which consent shall not be unreasonably withheld.
 
    2.2   Delegation by Board.  Whenever this Agreement calls for action on the
part of the Board, the Board may delegate responsibility for the action to a
duly appointed committee of the Board including, but not limited to the
Compensation Committee of the Board, and the Executive agrees to treat, comply
with and be bound by any action taken by such committee as if the Board had
taken such action directly.
 
3.   COMPENSATION AND BENEFITS.  During the Employment Period, the Executive
shall be paid or receive compensation and benefits as follows:
 
3.1  Base Salary.  The base salary for the Executive shall be $850,000 per year,
or such other rate as the Board may designate from time to time (the “Base
Salary”).  The Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and shall be subject to
withholdings for applicable taxes and other legally-required or
previously-agreed payroll deductions. The Executive’s performance shall be
evaluated annually in March of each year.  Any future salary increases will be
based on the Executive’s individual performance and will be approved by the
Board in its sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2  Incentive Compensation.  For any fiscal year ending during the Employment
Period, the Board may, but is not obligated to, award incentive compensation to
the Executive based upon the Company’s operating results for and the Executive’s
performance during such fiscal year and such other performance objectives,
targets and criteria for the Executive that the Board may establish and adjust
for that fiscal year (the “Incentive Compensation”).  The amount of any
Incentive Compensation shall be calculated as a percentage of the Base Salary
(current Target Rate is 100% of Base Salary) in effect during that fiscal year,
which percentage shall be determined and may be adjusted by the Board (the
“Target Rate”) based on such results, performance and objectives.  In addition
to such results, performance and objectives, the Board may take into account any
extraordinary, unusual or non-recurring items realized or incurred by the
Company during that fiscal year deemed appropriate by the Board in determining
any Incentive Compensation.  The Company shall pay to the Executive any approved
Incentive Compensation on or before April 1 following the end of the fiscal year
for which the Incentive Compensation was based; provided, that the Executive was
employed in the Position as of that fiscal year end, and any such Incentive
Compensation shall be subject to withholdings for applicable taxes and other
legally-required or previously-agreed payroll deductions.
 
3.3  Medical, Dental and Other Benefits.   The Executive shall be eligible to
enroll and participate in any and all benefit plans the Company provides to its
senior level executives, as modified, amended or terminated from time to time in
accordance with the applicable policies or plan documents and which may include,
but not be limited to, medical and dental coverage, life and disability
insurance, retirement plans and deferred compensation plans.  The premiums,
costs and expenses for any benefit plans under which the Executive is
participating shall be borne by the Executive and the Company in accordance with
the Company’s policies related to such plans.  The Executive shall receive four
(4) weeks of paid vacation each year, which if not taken may not be carried
forward to any subsequent year. The Executive shall not receive any compensation
for any unused vacation days and upon termination of employment for any reason,
any unused vacation days shall be forfeited.  Any and all benefits provided for
hereunder shall not be included in the definition of the term “Base Salary” as
that term is used in this Agreement.  All such benefits shall immediately cease
and terminate upon the later of (1) the termination date of the Employment
Period, (2) the expiration date of coverage under the terms of the applicable
plan document, or (3) the expiration date of coverage for such benefits by the
Company as described in Section 4; provided, that upon such termination, the
Executive shall have the right to elect to continue any or all of such health
benefits, programs or coverage, at his sole cost and expense, in accordance with
and subject to the terms and limitations set forth in the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”) and the regulations promulgated in
connection therewith.
 
3.4  Automobile Allowance.  The Company shall provide the Executive with an
automobile allowance in the amount of $1,000.00 per month to be allocated at the
Executive’s discretion, or such other monthly amount designated by the Board,
 
 
3

--------------------------------------------------------------------------------

 
 
 and that allowance shall be payable in regular installments in accordance with
the Company’s general payroll practices.
 
3.5.  Financial Planning Allowance.  The Company shall pay the Executive an
allowance for any expense incurred by the Executive in the preparation of taxes,
estate planning or financial counseling in the amount of $10,000.00 per calendar
year, or such other annual amount designated by the Board.  Such allowance shall
be paid on or before December 31st, of the applicable calendar year.
 
3.6  Business Expense.  The Company shall reimburse the Executive for all
reasonable travel, entertainment and other business expenses incurred by the
Executive in the course of performing the duties of the Position.  Those
expenses shall be reimbursed in accordance with the standard policies and
procedures of the Company in effect from time to time related to such
reimbursable expenses.
 
4.  TERMINATION; EFFECTS OF TERMINATION.  This Agreement may be terminated upon
the occurrence of any of the following events; provided that the termination of
this Agreement shall not affect either party's ongoing obligations under this
Agreement.  Upon such termination, the rights of the Executive to receive monies
and benefits from the Company shall be determined in accordance with this
Section 4, and the Executive agrees that such monies and benefits are fair and
reasonable and are the sole monies and benefits which shall be due to him under
this Agreement from the Company in the event of termination.
 
4.1   Termination Due to Death or Disability. This Agreement will automatically
terminate in the event of the Executive’s death or Disability (as hereafter
defined).
 
4.1.1   Monies and Payments to the Executive. Upon termination in the event of
the Executive’s death or Disability, the Executive (or as applicable, his
designated beneficiary or personal representative or estate) shall be entitled
to receive: (i) earned and unpaid Base Salary, unreimbursed business expenses
due under Section 3.6 and any other benefits due under Section 3.3 or otherwise
through the date of such termination and (ii) any life insurance, disability
insurance or retirement plan benefits due under the terms of the applicable
policies or plans.  No other monies or benefits shall be payable or owed to the
Executive (or as applicable, his designated beneficiary or personal
representative or estate) under this Agreement.  The monies described in (i)
above shall be paid to the Executive (or as applicable, his designated
beneficiary or personal representative or estate) in a lump sum on the Company’s
next regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  The monies described in (ii) above shall be paid to
the Executive (or as applicable, his designated beneficiary or personal
representative or estate) in accordance with the terms of the applicable plans.
 
 
 
4

--------------------------------------------------------------------------------

 
 
    4.1.2   Disability Defined.For the purposes of this Agreement, the Executive
shall be deemed to have terminated his employment by reason of “Disability”, if
the Board shall determine that the physical or mental condition of the Executive
prevents him from the normal performance of his duties as determined by the
Board.
 
      4.2   By Company For Good Cause.  Upon written notice to the Executive,
the Company may immediately terminate this Agreement at any time during the
Employment Period for “Good Cause” (as hereafter defined).
 
4.2.1   Monies and Payments to The Executive.  Upon termination for Good Cause,
the Executive shall be entitled to receive earned and unpaid Base Salary,
unreimbursed business expenses due under Section 3.6 and any other benefits due
under Section 3.3 or otherwise through the date of such termination, and no
other monies or benefits shall be payable or owed to the Executive under this
Agreement. The monies described above shall be paid to the Executive in a lump
sum on the Company’s next regular payday after the date of such termination and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.
 
4.2.2   Good Cause Defined.  “If the Company terminates the Executive’s
employment for any of the following reasons, the termination shall be for “Good
Cause”: (i) the Executive’s criminal conviction of a felony by a federal or
state court of competent jurisdiction including any plea of guilty or no
contest; (ii) a material and significant act of dishonesty by the Executive
relating to the Company; (iii) a failure to comply with the Company’s “Code of
Ethics and Business Conduct” policy; or (iv) the Executive’s failure to follow a
direct, reasonable and lawful order from the Company’s Board  within the
reasonable scope of the Position, which failure, if remediable, is not remedied
within thirty (30) days after written notice to the Executive.”
 


4.3   By Company Without Good Cause.  Upon fifteen (15) days prior written
notice to the Executive, the Company may terminate this Agreement at any time
during the Employment Period without Good Cause.
 
4.3.1  Monies and Benefits to The Executive.  Upon termination without Good
Cause, the Executive shall be entitled to receive: (i) earned and unpaid Base
Salary, unreimbursed business expenses due under Section 3.6 and any other
benefits due under Section 3.3 or otherwise through the date of such
termination, and subject to his execution of a release of claims as described in
Section 4.7, (ii) two (2) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.3.1(iii) unless the Board determines that the
Executive would have been entitled to receive any Incentive Compensation for
  
 
5

--------------------------------------------------------------------------------

 
 
the fiscal year in which such termination occurred in accordance with
Section 3.2, (iv) continuation of the medical and dental benefits described in
Section 3.3 under which the Executive is participating as of the date of such
termination for a period of twenty-four (24) months from the date of such
termination; provided that such continuation of benefits shall be pursuant to
COBRA, with the Company paying such portions of the applicable premiums as it
would have paid had the Executive continued to be a full-time active employee of
Company for such period, and (v)  payment of outplacement services for the
Executive for a period of twelve (12) months from the date of such termination;
provided, however, the aggregate amount of such payments shall not exceed
$15,000.00.  Notwithstanding anything in this Section 4, however, the Company
shall not be required to commence or continue any payment of monies or benefits
other than those described in Section 4.3(i) above if the Executive attempts to
rescind the release of claims he has executed or fails to comply with his
ongoing obligations under this Agreement.
 
4.3.2   Payment of Monies and Benefits.  The payments described in Section
4.3.1(i) shall be paid to the Executive in a lump sum on the Company’s next
regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  Any payment described in Section 4.3.1(ii) shall be
paid to the Executive in fifty-two (52) equal installments on the Company’s
regular bi-weekly paydays, commencing on the first regular payday that occurs
eight (8) or more days after the Executive returns an executed copy of any
release of claims provided by the Company, and continuing until fully paid, and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.  For purposes of Section 409A,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.  Any payment described in
Section 4.3.1(iii) shall be payable in a lump sum on or before April 1 following
the end of the fiscal year in which such termination occurred and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions.  Any benefits described in Section
4.3.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations.  The payment described in Section
4.3.1(v) shall be paid directly to the entity providing outplacement services to
the Executive within ten (10) days of receipt of an invoice or statement from
that entity.
 
4.4   By The Executive for Good Reason.   Upon thirty (30) days prior written
notice, the Executive may terminate this Agreement at any time during the
Employment Period for “Good Reason” (as hereafter defined and subject to the
notice and cure periods hereafter described).
 
4.4.1   Monies and Benefits to The Executive.  Upon termination for Good Reason,
the Executive shall be entitled to receive: (i) earned and unpaid
 
 
 
6

--------------------------------------------------------------------------------

 
Base Salary, unreimbursed business expenses due under Section 3.6 and any other
benefits due under Section 3.3 or otherwise through the date of such termination
or the date on which the Company terminates this Agreement during such thirty
(30) day period; and, subject to his execution of a release of claims as
described in Section 4.7, (ii) two (2) times the aggregate of (x) the Base
Salary plus (y) the Incentive Compensation at the Target Rate in effect as of
the date of such termination, (iii) any Incentive Compensation for the fiscal
year in which such termination occurs pro-rated through the date of such
termination; provided, however, the Executive shall not receive any portion of
the Incentive Compensation under this Section 4.4.1(iii) unless the Board
determines in good faith that the Executive would have been entitled to receive
any Incentive Compensation for the fiscal year in which such termination
occurred in accordance with Section 3.2, (iv) continuation of the medical and
dental benefits described in Section 3.3 under which the Executive is
participating as of the date of such termination for a period of twenty-four
(24) months from the date of such termination; provided that such continuation
of benefits shall be pursuant to COBRA, with the Company paying such portions of
the applicable premiums as it would have paid had the Executive continued to be
a full-time active employee of Company for such period, and (v) payment of
outplacement services for Executive for a period of twelve (12) months from the
date of such termination; provided, however, the aggregate amount of such
payments shall not exceed $15,000.00.  Notwithstanding anything in this Section
4, however, the Company shall not be required to commence or continue any
payment of monies or benefits other than those described in Section 4.3(i) above
if the Executive attempts to rescind the release of claims he has executed or
fails to comply with his ongoing obligations under this Agreement.
 
4.4.2   Payment of Monies and Benefits.  The payments described in Section
4.4.1(i) shall be paid to the Executive on the Company’s next regular payday
after the date of such termination and shall be subject to withholdings for
applicable taxes and any other legally required or previously agreed payroll
deductions.  Any payment described in Section 4.4.1(ii) shall be paid to the
Executive in fifty-two (52) equal installments on the Company’s regular paydays,
commencing on the first regular payday that occurs eight (8) or more days after
the Executive returns an executed copy of any release of claims provided by the
Company, and continuing until fully paid, and shall be subject to withholdings
for applicable taxes and any other legally required or previously agreed payroll
deductions.  For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.  Any payment described in Section 4.4.1(iii) shall be payable
in a lump sum on or before April 1 following the end of the fiscal year in which
such termination occurred and shall be subject to withholdings for applicable
taxes and any other legally required or previously agreed payroll
deductions.  Any benefits described in Section 4.4.1(iv) shall be provided in
accordance with the terms of the applicable plans and in
  
 
 
7

--------------------------------------------------------------------------------

 
compliance with COBRA regulations. The payment described in Section 4.4.1(v)
shall be paid directly to the entity providing outplacement services to the
Executive within ten (10) days of receipt of an invoice or statement from that
entity.
 
4.4.3  Good Reason Defined.  For purposes of this Agreement, “Good Reason” shall
exist if, without the Executive’s express written consent, the Company:
(i) materially reduces or decreases the Executive’s Base Salary or Incentive
Compensation opportunity level from the level in effect on the Effective Date
(or some subsequent higher level put into effect by the Board subsequent to the
Effective Date), unless such reduction or decrease is in connection with an
across-the-board reduction or decrease in the Base Salaries or Incentive
Compensation opportunity levels of all the Company’s other senior level
executives, (ii) willfully fails to include the Executive in any incentive
compensation plans, bonus plans, or other plans and benefits provided by the
Company to other executive level executives, (iii) materially reduces, decreases
or diminishes the nature, status or duties and responsibilities of the Position
from those in effect on the Effective Date, and such reduction, decrease or
diminution is not reasonably related to or the result of an adverse change in
the Executive’s performance of assigned duties and responsibilities, (iv) hires
an executive senior to the Executive; or (v) requires the Executive to
(A) regularly perform the duties and responsibilities of the Position at, or
(B) relocate the Executive’s principal place of employment to, a location which
is more than fifty (50) miles from the location of the Executive’s principal
place of employment as of the Effective Date.  Notwithstanding the above, Good
Reason shall not include the death, Disability or voluntary retirement of the
Executive or any other voluntary action taken by or agreed to by the Executive
related to the Position or his employment with the Company or its
Subsidiaries.  Further, Good Reason shall not include any of the events or
conditions described in items (i), (ii), (iii) or (iv) above unless the
Executive provides notice to the Company of the existence of the event or
condition within ninety (90) days of the initial existence of the event or
condition and, upon receipt of such notice, the Company has a period of at least
thirty (30) days during which to cure the event or condition. If requested by
the Company, the Executive shall continue to work exclusively for the Company
during such thirty (30) day cure period; provided, however, the Company shall
have the right, in its sole discretion, to terminate this Agreement at any time
during such thirty (30) day cure period upon written notice to the Executive.
 
4.5  By The Executive Without Good Reason.  Upon fifteen (15) days prior written
notice to the Company, the Executive may terminate this Agreement at any time
during the Employment Period without Good Reason.  If requested by the Company,
the Executive shall continue to work exclusively for the Company during such
fifteen (15) day period; provided, however, the Company shall have the right, in
its sole discretion, to terminate this Agreement at any time during such fifteen
(15) day period upon written notice to the Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
    4.5.1   Monies and Benefits to The Executive.  The Executive shall be
entitled to receive earned and unpaid Base Salary, unreimbursed business
expenses due under Section 3.6 and any other benefits due under Section 3.3 or
otherwise through the date of such termination or the date on which the Company
terminates this Agreement during such fifteen (15) day period, and no other
monies or benefits shall be payable or owed to the Executive under this
Agreement. The monies described above shall be paid to the Executive in a lump
sum on the Company’s next regular payday after the date of such termination and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.
 
      4.6   By Company Due to Change in Control.  In the event a Change in
Control (as hereafter defined) occurs and during the period beginning six (6)
months before the Change in Control and ending twenty-four (24) months after the
Change in Control: (i) this Agreement is terminated by the Company or its
successor without Good Cause, or (ii) this Agreement is terminated by the
Executive with Good Reason, the Executive shall be entitled to receive, and the
Company or its successor shall be obligated to pay, the monies and benefits
described in this Section 4.6, and Sections 4.3 or 4.4 shall not be applicable
to such Change in Control or termination.
 
4.6.1   Monies and Benefits to the Executive.  Upon termination of the
Executive’s employment in connection with a Change in Control, the Executive
shall be entitled to receive: (i) earned and unpaid Base Salary, unreimbursed
business expenses due under Section 3.6 and any other benefits due under Section
3.3 or otherwise accrued and unpaid, through the date of such termination of
employment, and subject to his execution of a release of claims as described in
Section 4.7, (ii) three (3) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of termination at the Target
Rate, (iv) continuation of the medical, dental and other benefits described in
Section 3.3 under which the Executive is participating as of the date of such
Change in Control for a period of thirty-six (36) months from the date of
termination provided that such continuation of benefits shall be pursuant to
COBRA, with the Company paying such portions of the applicable premiums as it
would have paid had the Executive continued to be a full-time active employee of
the Company for such period with no changes to such benefits or plans, (v)
payment of outplacement services for Executive for a period of twelve (12)
months from the date of such Change in Control or termination; provided,
however, the aggregate amount of such payments shall not exceed $15,000.00, and
(vi) continuation of the financial planning allowance described in Section 3.5
for a period of thirty-six (36) months from termination. Notwithstanding
anything in this Section 4, however, the Company shall not be required to
commence or continue any payment of monies or benefits other than as described
in Section 4.3(i) above
 
9

--------------------------------------------------------------------------------

 
 
if the Executive attempts to rescind the release of claims he has executed or
fails to comply with his ongoing obligations under this Agreement.
 
4.6.2   Payment of Monies and Benefits.  The payments described in Section
4.6.1(i) shall be paid to the Executive in a lump sum on the Company’s or its
successor’ next regular payday, if applicable, or within thirty (30) days of the
date of termination, whichever is earlier, and shall be subject to withholding
for applicable taxes and any other legally required or previously agreed payroll
deductions.  Any payment described in Sections 4.6.1(ii) and (iii) shall be paid
to the Executive in a lump sum within thirty (30) days, but no sooner than eight
(8) days after the Executive returns an executed copy of any release of claims
provided by the Company (provided that such release be delivered to the
Executive within seven (7) days or less following termination) and shall be
subject to withholdings of applicable taxes and any other legally required or
previously agreed payroll deductions.  Any benefits described in Section
4.6.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations. The payments described in
Section 4.6.1(v) shall be paid directly to the entity providing outplacement
services to the Executive within ten (10) days of receipt of an invoice or
statement from such entity.  The reimbursement of the expenses related to
Section 4.6.1(vi) shall be made to the Executive in accordance with the
Company’s or its successor’s policies and procedures.
 
4.6.3   Change in Control Defined.   For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred:
 
(a)  on such date within the 12-month period following the date that any one
person, or more than one person acting as a group (as defined in §1.409A
3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock that
represents twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding securities (the “Trigger Date”), that a majority of
the individuals who, as of the Trigger Date, constitute the Board (the
“Incumbent Board”) are replaced by new members whose appointment or election is
not endorsed by a majority of the members of the Incumbent Board before the date
of such appointment or election;
 
(b)  as of the date that any one person, or more than one person acting as a
group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
 
 
10

--------------------------------------------------------------------------------

 
 
(c)  the date any one person, or more than one person acting as a group (as
defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
 
(i)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
 
(ii)   An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
 
(iii)   A person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or
 
(iv)   An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii) herein.
 
For purposes of subsection (c) and except as otherwise provided in paragraph
(i),a person’s status is determined immediately after the transfer of the
assets.
 
4.6.4   Application of Golden Parachute Limits. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company or its successor to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (such excise tax, together with
any interest thereon, any penalties, additions to tax, or additional amounts
with respect to such excise tax, and any interest in respect of such penalties,
additions to tax or additional amounts, being collectively referred herein to as
the “Excise Tax”), then if the aggregate of all Payments that would be subject
to the Excise Tax, reduced by all Federal, state and local taxes applicable
thereto, including the Excise Tax is less than the amount Executive would
receive, after all such applicable taxes, if Executive received Payments equal
to an amount which is $1.00 less than three times the Executive’s “base amount”,
as defined in and determined under Section 280G of the Code, then, such Payments
shall be reduced or eliminated to the extent necessary so that the aggregate
Payments received by Executive will not be subject to the Excise Tax. If a
reduction in the Payments is necessary, reduction shall occur in the following
order: first, a reduction of cash payments not attributable to equity awards
which vest in an accelerated basis; second, a reduction in any other
 
 
11

--------------------------------------------------------------------------------

 
 
cash amount payable to Executive; third, the reduction of any employee benefit
valued as a “parachute payment” (as defined in Section 280G of the Code); and
fourth, the cancellation of accelerated vesting of stock awards. If acceleration
of vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s stock awards.  All determinations made under this Section 4.6.4 and
the assumptions to be utilized in arriving at such determinations shall be made
by a registered public accounting firm designated by Executive and reasonably
acceptable to the Company (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company or its successor.
 
      4.7   Execution of Release by the Executive.  Except for payment of earned
and unpaid Base Salary, unused and accrued vacation, unreimbursed business
expenses due under Section 3.6 and any other benefits due under Section 3.3 or
otherwise through the date of the Executive’s termination, the Company shall not
be obligated to pay any portion of the monies and benefits described above, if
any, unless the Executive shall have executed and delivered to the Company a
release of any and all claims or causes of action against the Company and its
subsidiaries and successors and their respective shareholders, partners, member,
directors, managers, officers, employees, agents and attorneys, arising out of
or related to any act or omission which occurred on or prior to the date on
which the Executive’s employment was terminated, in form and substance
satisfactory to the Company within 60 days of the Executive’s date of
termination.  Such release shall also include other provisions including non
disparagement and confidentiality by the Executive, litigation assistance and a
no rehire agreement.
 
      4.8   Section 409A.  This Agreement is intended to comply with Internal
Revenue Code Section 409A and related U.S. Treasury regulations or
pronouncements (“Section 409A”) and any ambiguous provision will be construed in
a manner that is compliant with or exempt from the application of Section
409A.  Any reference to an Executive’s termination of employment shall mean a
cessation of the employment relationship between the Executive and the Company
which constitutes a “separation from service” as determined in accordance with
Section 409A of the Internal Revenue Code and related
regulations.  Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on his date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Internal Revenue Code, then the payments and benefits under this Agreement that
are subject to Section 409A and paid by reason of a termination of employment
shall be made or provided (subject to the last sentence hereof) on the later of
(A) the payment date set forth in this Agreement, or (B) the date that is the
earliest of (i) the expiration of the six-month period measured from the date of
the Executive’s termination of employment or (ii) the date of the Executive’s
death, if applicable (the “Delay Period”).  Payments subject to the Delay Period
shall be paid to the Executive without interest for such delay in payment.
 
 
12

--------------------------------------------------------------------------------

 
4.9   Conditions of Reimbursement.  With respect to any reimbursement of
expenses of, or any provision of in-kind benefits to, the Executive, as
specified under this Agreement, such reimbursement of expenses or provision of
in-kind benefits shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Internal Revenue Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
5.  POST-EMPLOYMENT DUTIES.  For a period of three (3) years following the
termination of this Agreement, the Executive shall: (i) fully and truthfully
cooperate and assist the Company and its subsidiaries or successors, to the
fullest extent possible, in any and all issues, matters, legal proceedings or
litigation related to or associated with the business, management or operation
of or any other matter involving the Company or its subsidiaries or successors
in any way or of any nature whatsoever arising from, related to or connected
with any period in which the Executive was employed by or otherwise provided
services to the Company or its subsidiaries or successors or in which the
Executive has or may have past knowledge, information or experience or
applicable expertise, and (ii) fully cooperate, assist, participate and work
with the Company or its subsidiaries or successors on any and all issues or
matters for which the Company or its subsidiaries or successors may seek the
Executive’s cooperation, assistance, participation, involvement or
consultation.  Such assistance shall be provided at such times and dates which
shall not unreasonably interfere or conflict with the Executive’s then current
employment.  The Company or its successor shall reimburse the Executive for any
and all costs and expenses reasonably incurred by the Executive in providing
such assistance in accordance with the standard policies and procedures of the
Company or its successor in effect from time to time related to such
reimbursable expenses.
 
6.   CONFIDENTIAL INFORMATION.  The Company agrees that during the course of and
in connection with the Executive’s employment with the Company, the Company will
provide and the Executive agrees to accept access to and knowledge of
Confidential Information (as hereafter defined). Confidential Information may
include but is not limited to business decisions, plans, procedures, strategies
and policies, legal matters affecting the Company and its subsidiaries and their
respective businesses, personnel, customer records information, trade secrets,
bid prices, evaluations of bids, contractual terms and arrangements (prospective
purchases and sales), pricing strategies, financial and business forecasts and
plans and other information affecting the value or sales of products, goods,
services or securities of the Company or its subsidiaries, and personal
information regarding employees (collectively, the “Confidential Information”).
The Executive acknowledges and agrees the Confidential Information is and shall
remain the sole and exclusive property of the Company or such subsidiary.  The
Executive shall not disclose to any unauthorized person, or use for the
Executive’s own purposes, any Confidential Information without the prior written
consent of the Board, which consent may be withheld by the Board at its sole
discretion,
  
 
13

--------------------------------------------------------------------------------

 
 
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of the Executive’s
acts or omissions.  The Executive agrees to maintain the confidentiality of the
Confidential Information after the termination of the Executive’s employment;
provided, further, that if at any time the Executive or any person or entity to
which the Executive has disclosed any Confidential Information becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information, the Executive shall provide the Company with prompt, prior written
notice of such requirement so the Company, in its sole discretion, may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms hereof.  In the event that such protective order or other remedy is not
obtained or the Company waives compliance with the provisions hereof, the
Executive shall ensure that only the portion of the Confidential Information
which the Executive or such person is advised by written opinion of the
Company’s counsel that the Executive is legally required to disclose is
disclosed, and the Executive further covenants and agrees to exercise reasonable
efforts to obtain assurance that the recipient of such Confidential Information
shall not further disclose such Confidential Information to others, except as
required by law, following such disclosure.  In addition the Executive covenants
and agrees to deliver to the Company upon termination of this Agreement, and at
any other time as the Company may request, any and all property of the Company
including, but not limited to, keys, computers, credit cards, company car,
memoranda, notes, plans, records, reports, computer tapes, printouts and
software, Confidential Information in any form whatsoever, and other documents
and data (and copies thereof) and relating to the Company or any subsidiary
which he may then posses or have under his control or to which the Executive had
access to or possession of in the course of such employment.
 
7.   PROTECTION OF OTHER BUSINESS INTERESTS
 
    7.1   Additional Protection of Confidential Information.  The Executive
agrees that due to the Executive’s knowledge of the Confidential Information,
the Executive would inevitably use and/or disclose that information, in breach
of the Executive’s confidentiality and non-disclosure obligations under this
Agreement, if the Executive worked in certain capacities or engaged in certain
activities for a period of time following the termination of the Executive’s
employment relationship with the Company, specifically in the position which
involved either (i) responsibility and decision-making authority or input at the
executive level regarding any subject, or (ii) responsibility or decision-making
authority or input at any management level in the Executive’s individual area of
assignment with the Company, or (iii) responsibility or decision-making
authority or input that otherwise allows for the use of the Confidential
Information for the benefit of any person (including the Executive) or entity
that competes with the Company (the “Restricted Occupations”).  Therefore,
except with the prior written consent of the Company, for two (2) years
following termination of the Executive’s employment with the Company, the
Executive agrees not to be employed by, consult for or otherwise act on behalf
of any person or entity (without regard to geographic location) in any capacity
in which the Executive would be involved, directly or indirectly, in a
Restricted Occupation.  For purposes of the
 
 
14

--------------------------------------------------------------------------------

 
 
foregoing, a business shall be deemed to compete with the Company if such
business (a) operates apparel stores in small markets (populations of less than
25,000) and (b) operates a significant number of its apparel stores (75% or more
of its total apparel stores) in 10,000 to 30,000 square foot formats. The
Executive acknowledges that this commitment is intended to protect the
Confidential Information and is not intended to be applied or interpreted as a
covenant against competition.
 
7.2   Reasonableness of Restriction.  The Company has attempted to place the
most reasonable limitations on the Executive’s subsequent business activities as
are necessary to protect the Confidential Information and the Executive agrees
that such restrictions are reasonable.  In order to accommodate the Executive in
obtaining subsequent employment, the Company may, in its discretion, grant a
waiver of one or more of the restrictions or subsequent business activities
described in Section 7.1.  A request for a waiver shall be in writing and must
be received by the Company at least thirty (30) days before the proposed
commencement date of the Restricted Occupation for which the Executive is
seeking a waiver.  The request must include the full name and address of the
organization with or for which the Executive proposes to perform the Restricted
Occupation, the title to be held or capacity to be occupied by the Executive and
a complete description of the responsibilities, decision-making authority and
duties the Executive expects to perform in such Restricted Occupation.  If the
Company decides to grant a waiver in its sole discretion, the waiver may be
subject to such restrictions and conditions as the Company may impose.  Also,
the granting of such waiver shall not be deemed to make the Confidential
Information public and the Confidential Information shall remain
confidential.  Further, except as specifically provided in the waiver, the
Executive’s obligations of confidentiality and non-disclosure under this
Agreement shall continue in full force and effect.
 
7.3   Protection of Other Business Relationships. The Executive understands that
the Executive’s position with the Company is one of trust and confidence and
that he has an obligation to protect the Company’s assets, including its
investment in the training of its other employees, both during and following his
employment relationship.  Therefore, the Executive agrees that for two (2) years
following his employment with the Company, the Executive will not, directly or
indirectly on behalf of any person (including the Executive) or entity, solicit
any of the employees of the Company or its subsidiaries or successor to cease
employment with the Company or any subsidiary or successor.
 
8.   ARBITRATION.  Should any dispute arise relating to the meaning,
interpretation, enforcement or application of this Agreement, the dispute shall
be settled in Harris County, Texas, in accordance with the terms, conditions and
requirements described or contained in the Company’s arbitration policy, if any,
and Rules of the American Arbitration Association governing individual employee
agreements, and all costs of such arbitration including, but not limited to
reasonable attorney’s fees and costs, shall be borne by the losing party.  The
Company, however, shall be entitled to obtain injunctive relief from any court
of competent jurisdiction to enforce any provisions of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
In the event the Company does not have an arbitration program, the Executive and
the Company acknowledge that their employment relationship and this Agreement
relate to interstate commerce and agree that any disputes, claims or
controversies between the Executive and the Company or any subsidiary which may
arise out of the Executive’s employment relationship with Company and/or this
Agreement shall be settled by arbitration.  Any arbitration shall be in
accordance with the Rules of the American Arbitration Association governing
individual employee agreements and shall be undertaken pursuant to the Federal
Arbitration Act.  Arbitration will be held before a single arbitrator in Harris
County, Texas unless the Executive and the Company or the involved subsidiary
mutually agree on another location.  The decision of the arbitrator will be
enforceable in any court of competent jurisdiction.  The arbitrator may award
costs and attorneys’ fees in connection with the arbitration to the prevailing
party; however, in the arbitrator’s discretion, each party may be ordered to
bear that party’s own costs and attorneys’ fees.  Punitive, liquidated or
indirect damages shall not be awarded by the arbitrator unless such damages
would be awarded by a court of competent jurisdiction applying the relevant
law.  The arbitrator shall have the authority to award injunctive or other
equitable relief; however, nothing in this agreement to arbitrate, shall
preclude the Company or involved subsidiary from obtaining injunctive relief or
other equitable from a court of competent jurisdiction prohibiting any on-going
breaches of this Agreement by the Executive while the arbitration is pending.
 
9.           NOTICES.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address indicated below:
 
  To the Executive:        Andrew Hall
10 Philbrook Way
The Woodlands, Texas  77382
 
  To Company:             Stage Stores, Inc.
10201 Main Street
Houston, Texas  77025
Attention:  Executive VP, Human Resources
 
  With a copy to:           McAfee & Taft
Two Leadership Square
211 North Robinson, 10th floor
Oklahoma City, Oklahoma 73102-7103
Attn:  N. Martin Stringer, Esq.
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
 
10.           GOVERNING LAW.  Except as provided in Section 8, all issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas, without giving effect to any choice of law or
conflict of law rules or provisions
 
 
16

--------------------------------------------------------------------------------

 
 
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas.  In
furtherance of the foregoing and except as provided in Section 8, the internal
law of the State of Texas shall control the interpretation and construction of
this Agreement, even though under the jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.
 
11.           SEVERABILITY.  Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
of this Agreement.  In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, that provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render it valid and enforceable, and, in the event that a limiting construction
is impossible, the invalid or unenforceable provision shall be deemed severed
from this Agreement, but every other provision of this Agreement shall remain in
full force and effect.
 
12.           AMENDMENTS; MODIFICATIONS.  Neither this Agreement nor any term or
provision in it may be changed, waived, discharged, rescinded or terminated
orally, but only by an agreement in writing signed by the party against whom or
which the enforcement of the change, waiver, discharge, rescission or
termination is sought.
 
13.           WAIVER.  No failure on the part of either party to this Agreement
to exercise, and no delay in exercising, any right, power or remedy created
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  No waiver by either party to this Agreement to any breach of, or
default in, any term or condition of this Agreement shall constitute a waiver of
or assent to any succeeding breach of or default in the same or any other term
or condition of this Agreement.  The terms and provisions of this Agreement,
whether individually or in their entirety, may only be waived in writing and
signed by the party against whom or which the enforcement of the waiver is
sought.
 
14.           SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and
inure to the benefits of the successors, assigns, heirs, legatees, devisees,
executors, administrators, receivers, trustees and representatives of the
Executive and the Company and its Subsidiaries and their respective successors,
assigns, administrators, receivers, trustees and representatives.
 
15.           HEADINGS.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
16.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which is deemed to be an original and both of which taken together
constitute one and the same agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
17.           FEES AND EXPENSES.  All costs and expenses incurred by either
party in the preparation and negotiation of this Agreement shall be borne solely
by the party incurring such expense without right of reimbursement.
 
18.           FURTHER ASSURANCES.  The Executive and the Company covenant and
agree that each will execute any additional instruments and take any actions as
may be reasonably requested by the other party to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.
 
19.           CONSTRUCTION.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company, and no presumption or burden of proof shall
arise favoring or disfavoring either by virtue of the authorship of any of the
provisions of this Agreement.
 
20.           SURVIVAL.  The Executive and the Company agree that the terms and
conditions of Sections 4 through 15 (inclusive), 19, 20 and 21 shall survive and
continue in full force and effect, notwithstanding any expiration or termination
of the Employment Period or this Agreement.
 
21.           ENTIRE AGREEMENT.  This Agreement contains and constitutes the
entire agreement between the Executive and the Company and supersedes and
cancels any prior agreements, representations, warranties, or communications,
whether oral or written, between the Executive and the Company or its
subsidiaries relating to the subject matter hereof in any way.
 
22.           GENDER; NUMBER PLURALITY.  Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.
 
      “COMPANY”
STAGE STORES, INC.,
a Nevada Corporation
 
 
 
/s/ Ron Lucas
 
By:  Ron Lucas
 
Title:  Executive Vice President, Human Resources
 
 
      “EXECUTIVE”
 
 
/s/ Andrew T. Hall
 
Andrew T. Hall, an individual

 
 
18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 